Case 8:20-cv-01497-WFJ-JSS Document 7-4 Filed 07/20/20 Page 1 of 3 PagelD 190

EXHIBIT
oT) 99
Case 8:20-cv-01497-WFJ-JSS Document 7-4 Filed 07/20/20 Page 2 of 3 PagelD 191

4/3/2020 .
eCFR — Code of Federal Regulations

ELECTRONIC CODE OF FEDERAL REGULATIONS
e-CFR data is current as of April 1, 2020

Title 13 + Chapter | + Part 120 - Subpart A > §120.110

Title 13: Business Credit and Assistance
PART 120—BUSINESS LOANS
Subpart A—Policies Applying to All Business Loans

§120.110 What businesses are ineligible for SBA business loans?

The following types of businesses are ineligible:

(a) Non-profit businesses (for-profit subsidiaries are eligible);

(b) Financial businesses primarily engaged in the business of lending, such as banks, finance companies, and factors
(pawn shops, although engaged in lending, may qualify in some circumstances):

(c) Passive businesses owned by developers and landlords that do not actively use or occupy the assets acquired or
improved with the loan proceeds (except Eligible Passive Companies under §120.111);

(d) Life insurance companies;

{e) Businesses located in a foreign country (businesses in the U.S. owned by aliens may qualify);

(f) Pyramid sale distribution plans;

(g) Businesses deriving more than one-third of gross annual revenue from legal gambling activities;

(h) Businesses engaged in any illegal activity:

(i) Private clubs and businesses which limit the number of memberships for reasons other than capacity;
(j) Government-owned entities (except for businesses owned or controlled by a Native American tribe);

(k) Businesses principally engaged in teaching, instructing, counseling or indoctrinating religion or religious beliefs, whether
in a religious or secular setting;

()) [Reserved]
(m) Loan packagers earning more than one third of their gross annual revenue from packaging SBA loans;

{n) Businesses with an Associate who is incarcerated, on probation, on parole, or has been indicted for a felony or a crime
of moral turpitude;

(o) Businesses in which the Lender or CDC, or any of its Associates owns an equity interest;
(p) Businesses which:
(1) Present live performances of a prurient sexual nature; or

(2) Derive directly or indirectly more than de minimis gross revenue through the sale of products or services, or the
presentation of any depictions or displays, of a prurient sexual nature;

(q) Unless waived by SBA for good cause, businesses that have previously defaulted on a Federal loan or Federally
assisted financing, resulting in the Federal government or any of its agencies or Departments sustaining a loss in any of its
programs, and businesses owned or controlled by an applicant or any of its Associates which previously owned, operated, or
controlled a business which defaulted on a Federal loan (or guaranteed a loan which was defaulted) and caused the Federal
government or any of its agencies or Departments to sustain a loss in any of its programs. For purposes of this sectoy AIBIT D

compromise agreement shall also be considered a loss;
Page 1
(r) Businesses primarily engaged in political or lobbying activities; and
Case 8:20-cv-01497-WFJ-JSS Document 7-4 Filed 07/20/20 Page 3 of 3 PagelD 192

(s) Speculative businesses (such as oil wildcatting).

[61 FR 3235, Jan. 31, 1996, as amended at 82 FR 39502, Aug. 21, 2017]

Need assistance?

EXHIBIT D
Page 2

22

 
